DETAILED ACTION
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 3-4, the claim recites “a stocker including at least two effector holder units for respectively holding end effectors so that at least one end effector of the end effectors is to be mounted on the robot”.  However, it is unclear as set forth in the claim how many end effectors the effector holder units are each intended to be required to be configured to hold.  As presently claimed, it appears (via the way the term “respectively” is utilized) that the claim is reciting that the at least two end effectors each hold plural end effectors.  In the event that Applicant’s intent is for the stocker to include at least two effector holder units that each hold a respective one of the end effectors, Examiner suggests language such as “a stocker including at least two effector holder units, each of the effector holder units configured for holding a respective end effector”.  However, it is unclear as claimed whether the claim intends to require at least two effector holder units, each for holding a (respective) end effector, or whether the 
In claim 3, the claim recites that the machine tool further comprises “a second slide mechanism which together with the first slide mechanism retains the stocker in a state in which the stocker is slidable into either the machining chamber or the external region”.  Likewise, claim 4, which depends from claim 3, further recites “the second slide mechanism retains the first slide mechanism and the stocker in a state in which the stocker is slidable into the machining chamber”.  However, it is noted that both claims 3 and 4 ultimately depend from claim 1, and that claim 1 already previously recited “a slider”.  It is noted that the only disclosed “slider” is element 60, and it is also noted that paragraph 0040 of the specification teaches that the second slide mechanism 44 includes (among other things) the slider 60.  That being said, given that claim 1 already previously recited “a slider”, and that claim 3 indicates that the machine tool “further” comprises “a second slide mechanism”, it is unclear as claimed whether or not claim 3 intends to require plural sliders.
In claim 4, last three lines, the claim recites “the machine tool further comprises a lock mechanism configured to enable or disable the sliding action of the stocker performed using the first slide mechanism”.  Firstly, it is noted that “the sliding action of the stocker” lacks clear antecedent basis in the claim, and it is unclear which sliding action is intended to be referenced, i.e., sliding motion of the stocker into either the machining chamber or the external region (re claims 2 or 3), sliding motion of the stocker to the stored location (where an entirety of the stocker is stored within a casing of the machine tool) as recited in claim 1; sliding motion of the stocker to an unstored location where at least a part (not necessarily the whole) stocker is located claim 1; etc.  It is additionally unclear as set forth in the claim with what “performed using the first slide mechanism” is intended to go, i.e., it is unclear what action(s) is/are intended to be recited as “performed using the first slide mechanism”, i.e., “the” sliding action of the stocker, or the enabling or disabling of “the” sliding action.  In the event that such is consistent with Applicant’s intent, Applicant may wish to consider language such as --the machine tool further comprises a lock mechanism that is configured to enable or disable a sliding action of the stocker that is performed using the first slide mechanism”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended January 24, 2022, claim 1 now recites that the machine tool comprises “a slider that moves the stocker between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an unstored location where at least a part of the stocker is 
Firstly, it is noted that the only things, as originally disclosed, that “move” (i.e., that perform the function of actually causing movement of) the stocker 38 are: 
(1) an operator grabbing handle 56 to manually pull the stocker 38 (such as to the position of Figure 5 in which the stocker 38 is “external” to the casing 20), as described in paragraphs 0039 and 0048; 
(2) the actuator 66 (see paragraphs 0040 and 0042, as well as paragraphs 0051 and 0053) used to advance the stocker 38 into the machining chamber 18; and
(3) an alternative (and apparently not-shown) arrangement in which the actuator 66 is omitted, and the robot 34 is used for performing the advancing action (see paragraph 0040, last sentence).  
It is noted that none of the disclosed elements that actually perform the claimed function (of moving the stocker 38 as now recited in claim 1) is/are a “slider”.
	Additionally, as disclosed, the “slider” is element 60.  See, for example, paragraph 0040, which teaches that “[T]he second slide mechanism 44 includes a slider 60 fixed to the block base 54, guide rails 62 for guiding a sliding motion of the slider 60, a second base plate 64 on which the guide rails 62 are fixedly mounted, and an air cylinder 66 fixed to the inside of the casing 20”.
	Furthermore, paragraph 0041 teaches the following:
[0041] Meanwhile, the second base plate 64 is equipped with two stoppers 68a and 68b which are brought into contact with the slider 60, to thereby apply a limitation to a travel range of the slider 60. The first stopper 68a is disposed in the vicinity of a right end of the guide rails 62 (i.e., an end close to the machining slider 60 when the stocker 38 is completely advanced into the machining chamber 18, which is intended to prevent a further advancing motion of the stocker 38. On the other hand, the second stopper 68b is disposed in the vicinity of a left end of the guide rail 62 (i.e., an end close to the external region), and is accordingly configured to make contact with the slider 60 when the stocker 38 is completely stored within the casing 20, which is intended to prevent a further retreating motion of the stocker 38.

	Additionally, paragraph 0051 teaches the following:
[0051] To equip the robot 34 with the end effector 36, the controller actuates the air cylinder 66 disposed on the second slide mechanism 44 to slide the slider 60 in the second direction. As a result, the stocker 38 is advanced together with the first slide mechanism 42 into the machining chamber 18. In this state, the controller operates the robot 34 to move the coupling section of the robot 34 to the coupling section of the end effector 36 held by the holder unit 39 for connecting the coupling sections of the robot 34 and the end effector 36 to each other. After the end effector 36 is mounted on the coupling section of the robot 34, the robot 34 is operated to leave the stocker 38 and placed on standby at a predetermined waiting position. During this operation, the controller actuates the air cylinder 66 to slide the slider 60 into the casing 20 for storing the stocker 38 together with the first slide mechanism 42 within the casing 20. When the stocker 38 is stored within the casing 20, an available space inside the machining chamber 18 is increased, which can provide sufficient space for operation to machine the workpiece 100, motions of the robot 34, and other uses.

In other words, as its name suggests, the disclosed “slider”, element 60, is an object that slides, rather than being an element that performs the function of moving (i.e., causing movement of) the stocker 38.
The specification as originally filed does not teach that the disclosed slider 60 “moves the stocker” 38 “between a stored location where an entirety of the stocker is stored within a casing” 20 “of the machine tool and an unstored location where at least a part of the stocker is external to the casing”, as now recited in claim 1.  
The specification as originally filed does not provide support for “a slider that moves the stocker between a stored location where an entirety of the stocker is stored within a casing of the claim 1.
Furthermore, it is noted that in claim 3, the claim recites that the machine tool further comprises “a second slide mechanism which together with the first slide mechanism retains the stocker in a state in which the stocker is slidable into either the machining chamber or the external region”.  Likewise, claim 4, which depends from claim 3, further recites “the second slide mechanism retains the first slide mechanism and the stocker in a state in which the stocker is slidable into the machining chamber”.  However, it is noted that both claims 3 and 4 ultimately depend from claim 1, and that claim 1 already previously recited “a slider”.  While is it noted that the term “slide mechanism” is not considered to invoke 35 USC 112(f) (given that it is modified by the structure “slide”), it is noted that the only disclosed “slider” is element 60, and it is also noted that paragraph 0040 of the specification teaches that the disclosed second slide mechanism 44 includes (among other things) the slider 60.  That being said, given that claim 1 already previously recited “a slider”, and that claim 3 indicates that the machine tool “further” comprises “a second slide mechanism”, as noted in a separate rejection of claims 3-4 under 35 USC 112(b) set forth above, it is unclear as claimed whether or not claim 3 intends to require plural sliders.  In any event, the specification as originally filed does not provide support for a machine tool including “a slider that moves the stocker between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an unstored location where at least a part of the stocker is located external to the casing, wherein when the stocker is at the stored location, an entirety of the slider is stored in the casing”, as now set forth in independent claim 1, in combination with “a second slide mechanism” (disclosed as second slide claim 1, and also include the slider of the second slide mechanism, which second slide mechanism is recited in claim 3 (and claim 4).
Claim Rejections - 35 USC § 103
Claims 1-4, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016209285 (hereinafter, DE ‘285) in view of any one of U.S. Pat. No. 9,616,526 to Sonner et al. (hereinafter, Sonner); U.S. Patent Application Publication No. 2007/0278194 to Hoelsher et al. (hereinafter, Hoelsher); or U.S. Pat. No. 7,292,910 to Gmeiner (hereinafter, Gmeiner), for example. 
It is noted that DE ‘285 is in the same patent family as U.S. Patent Application Publication No. 2019/0099834 to Bunz et al.  That said, for any reference herein to paragraph numbers and the like, attention is directed to this published (‘834) U.S. application.
DE ‘285 teaches a machine tool 1 (Figure 1, paragraph 0040, for example).  The machine tool 1 includes a movement device 5 for moving a laser processing head 7 (and nozzle/end effector 11 attached thereto) so as to machine a workpiece 3 provided on a workpiece support 4.  See Figure 1 and paragraph 0040, for example.  
DE ‘285 additionally teaches a “stocker” 12 including at least two “effector holder units” 13 “for holding an end effector” 11 to be mounted on the movement device 5.  See Figures 1, 4A-5, paragraphs 0040-0041, and 0056-0058, for example.  The stocker 12 is configured to 
Regarding the claimed “slider” now recited in claim 1, as such is best understood given the above rejections based on 35 USC 112, it is noted that, for example, element 27 is a slider in that it is an element that slides.  Furthermore, insofar as the presently-disclosed slider 60 is configured to “move” the stocker 38, then the slider 27 moves (with) the stocker 12 between a stored location (see position HP shown in Figures 4B and 5B) where an entirety of the stocker 12, as well as an entirety of the slider 27, is stored within the casing 2.  See Figure 4B, Figure 5B, and paragraphs 0056-0058 and 0060, for example.  
Regarding claim 2, at least a part of the stocker 12 is advanceable from the casing 2 or the casing 29/27 into a machining chamber 8 of the machine tool 1.  See Figures 1, 4A-4B, and 5A, for example, noting the position WP of the stocker 12.  See also paragraphs 0056-0060.  Additionally, the stocker is also advanceable from the casing 2 or the casing 29/27 to an “external region” 9 which is external to the casing 2 or 29/27 of the machine tool 1.  See Figures 1, 4A-5C, and particularly Figures 4C and 5C, noting the position RP of the stocker 12.  See also paragraphs 0056-0060.  
Regarding claim 3, DE ‘285 additionally teaches a “first slide mechanism” (one of 28b or 28a) which “retains” the stocker 12 in a state in which the stocker 12 is slidable into both the 
Regarding claim 4, as recited in claim 4, it is noted that 28a can be considered the claimed “second slide mechanism” that “retains” the “first slide mechanism” 28b in a state in which the stocker 12 is “slidable” into the machining chamber 8 (see Figures 4A-5C, and particularly Figures 4A and 5A; see also paragraphs 0056-0060).  Additionally, re claim 4, the “first slide mechanism” 28b retains the stocker 12 “in a state in which the stocker” 12 “is slidable in the external region” 9 (see Figures 4A-5C, and particularly Figures 4C and 5C, as well as paragraphs 0056-0060).  
Alternatively, it is noted that paragraph 0060 (and paragraph 0016) teaches that the arrangement of the two drawer-like components 28a, 28b in the rest position HP may also be chosen to be the other way around, “i.e., the first drawer-like component 28a is accommodated in the second drawer-like component 28b or arranged in it”.  Note that for such an (alternative) arrangement, 28a would instead constitute the claimed “first slide mechanism” of claim 4, and 28b would instead constitute the claimed “second slide mechanism” of claim 4.  
claim 4, a sliding operation of the stocker 12 “using” (as broadly claimed; see at least Figure 5C) “the first slide mechanism” 28b is “manually performed”.  See Figures 4A-5C, as well as paragraphs 0056-0060, particularly paragraph 0058, as well as recessed grip 0030 which is used to manually perform sliding “using” 28b (noting that 28b moves with 28a to position RP, for example; see Figure 5C).  Alternatively, it is again noted that paragraph 0060 teaches that the arrangement of the two drawer-like components 28a, 28b in the rest position HP may also be chosen to be the other way around, “i.e., the first drawer-like component 28a is accommodated in the second drawer-like component 28b or arranged in it”, and that for such an (alternative) arrangement, 28a would instead constitute the claimed “first slide mechanism” of claim 4, and 28b would instead constitute the claimed “second slide mechanism” of claim 4, and the described manual sliding to position RP would occur “using” the first slide mechanism 28a, as broadly claimed.
Furthermore regarding claim 4, the machine tool 1 further comprises a lock mechanism that is configured to “enable or disable” a sliding action of the stocker 12 “via the first slide mechanism”, as broadly claimed, (which, as discussed in detail above, is 28b as shown in Figures 4A-4C, or which is alternatively 28a re the alterative embodiment disclosed in the last sentence of paragraph 0060).  See paragraphs 0058, 0014-0016, and 0024.
However, regarding claim 1, while DE ‘285 does teach a movement device 5 for moving a laser processing head 7 (that has an exchangeable nozzle/end effector 11), shown in Figures 1, relative to the stocker 12 so as to allow the exchangeable end effectors 11 to be placed in the stocker 12 or picked up from the stocker 12 (see at least paragraphs 0040-0041, 0056-0060, 0031, for example), DE ‘285 is silent about the details of the structure of movement device 5 and about the specific details of the movement capabilities of the movement device 5 (and thus of the claim 1.  
However, the use of articulated arm robots as movement devices that are used to move a laser processing head along and/or about a variety of axes relative to a workpiece being machined is well-known and widely used.  For example, attention is directed to any one of:
Sonner (see particularly articulated arm robot 1 shown in Figure 1, which is configured to rotate laser head 2 about axes or in rotational directions q1, q2, q3, q4, q5, and q6 relative to workpiece 4 to machine the workpiece; see at least Figure 1 and col. 4, lines 1-45, for example); 
Hoelsher (see particularly the articulated arm robot shown in Figure 1 and described in at least paragraphs 0043-0044, which moves the laser tool 7 relative to the workpiece 5 for machining the workpiece, as described in at least paragraphs 0042-0044); or
Gmeiner (see particularly the articulated arm robot 2 shown in Figure 1, which moves the laser machining tool 3 relative to the workpiece 4 for machining the workpiece 4; see particularly col. 5, lines 20-36, for example), for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific articulated arm robot type movement device (for moving a laser tool relative to a workpiece) as taught by any one of Sonner, Hoelsher, or Gmeiner, for the generic movement device 5 taught by DE ‘285, for the purpose of providing a movement device for DE ‘285 that has a large number of degrees of freedom of movement, so that workpieces of complex shape can be machined, as is a well-known benefit of machining devices with large numbers of degrees of freedom relative to a .  
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
Firstly, it is noted that the amendments to claim 1 submitted January 24, 2022 added new matter to the claims, as described in detail in the above rejection of claims 1-4 under 35 USC 112(a).  As noted in the above rejection, the specification as filed does not provide support for “a slider that moves the stocker between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an unstored location where at least a part of the stocker is located external to the casing, wherein when the stocker is at the stored location, an entirety of the slider is stored in the casing”.  
Firstly, it is noted that the only things, as originally disclosed, that “move” (i.e., that perform the function of actually causing movement of) the stocker 38 are: 
(1) an operator grabbing handle 56 to manually pull the stocker 38 (such as to the position of Figure 5 in which the stocker 38 is “external” to the casing 20), as described in paragraphs 0039 and 0048; 
(2) the actuator 66 (see paragraphs 0040 and 0042, as well as paragraphs 0051 and 0053) used to advance the stocker 38 into the machining chamber 18; and

It is noted that none of the disclosed elements that actually perform the claimed function (of moving the stocker 38 as now recited in claim 1) is/are a “slider”.
	Additionally, as disclosed, the only disclosed “slider” is element 60.  See, for example, paragraph 0040, which teaches that “[T]he second slide mechanism 44 includes a slider 60 fixed to the block base 54, guide rails 62 for guiding a sliding motion of the slider 60, a second base plate 64 on which the guide rails 62 are fixedly mounted, and an air cylinder 66 fixed to the inside of the casing 20”.
	Furthermore, paragraph 0041 teaches the following:
[0041] Meanwhile, the second base plate 64 is equipped with two stoppers 68a and 68b which are brought into contact with the slider 60, to thereby apply a limitation to a travel range of the slider 60. The first stopper 68a is disposed in the vicinity of a right end of the guide rails 62 (i.e., an end close to the machining chamber 18), and is accordingly configured to make contact with the slider 60 when the stocker 38 is completely advanced into the machining chamber 18, which is intended to prevent a further advancing motion of the stocker 38. On the other hand, the second stopper 68b is disposed in the vicinity of a left end of the guide rail 62 (i.e., an end close to the external region), and is accordingly configured to make contact with the slider 60 when the stocker 38 is completely stored within the casing 20, which is intended to prevent a further retreating motion of the stocker 38.

	Additionally, paragraph 0051 teaches the following:
[0051] To equip the robot 34 with the end effector 36, the controller actuates the air cylinder 66 disposed on the second slide mechanism 44 to slide the slider 60 in the second direction. As a result, the stocker 38 is advanced together with the first slide mechanism 42 into the machining chamber 18. In this state, the controller operates the robot 34 to move the coupling section of the robot 34 to the coupling section of the end effector 36 held by the holder unit 39 for connecting the coupling sections of the robot 34 and the end effector 36 to each other. After the end effector 36 is mounted on the coupling section of the robot 34, the robot 34 is slider 60 into the casing 20 for storing the stocker 38 together with the first slide mechanism 42 within the casing 20. When the stocker 38 is stored within the casing 20, an available space inside the machining chamber 18 is increased, which can provide sufficient space for operation to machine the workpiece 100, motions of the robot 34, and other uses.

In other words, as its name suggests, the disclosed “slider”, element 60, is an object that slides, rather than being an element that performs the function of moving (i.e., causing movement of) the stocker 38.
The specification as originally filed does not teach that the disclosed slider 60 “moves the stocker” 38 “between a stored location where an entirety of the stocker is stored within a casing” 20 “of the machine tool and an unstored location where at least a part of the stocker is external to the casing”, as now recited in claim 1.  
The specification as originally filed does not provide support for “a slider that moves the stocker between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an unstored location where at least a part of the stocker is located external to the casing, wherein when the stocker is at the stored location, an entirety of the slider is stored in the casing”, as now set forth in independent claim 1.
It is noted that Applicant’s arguments (on page 6 of the reply filed 1/24/22) indicate that “support for the amendments may be found in at least Figures 6A and 7A and corresponding descriptions of the present specification as originally filed”.  However, it is noted that neither Figures 6A nor 7A, nor any portion of the written specification, provides support for “a slider that moves the stocker between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an unstored location where at least a part of the stocker is located external to the casing, wherein when the stocker is at the stored location, and entirety of 
It is additionally noted that on page 7 of the reply filed 1/24/22, in the second paragraph, Applicant equates elements 42 and 44 to the now-claimed “slider that moves the stocker” 38 between the claimed locations.  However, such is not consistent with the specification as originally filed.  As disclosed, element 42 is disclosed as a “first slide mechanism”, which includes a first base plate 50 that is fixed to the stocker 38, a guide shaft 51 which is joined to the first base plate 50 via a support member 52, a guide block 53 which is configured to slidably retain the guide shaft 51, and a block base 54 on which the guide block 53 is fixed.  See, for example, paragraph 0038.  Additionally, as disclosed, element 44 is disclosed as a “second slide mechanism”, which includes a slider 60 fixed to the block base 54, guide rails 62 for guiding a sliding motion of the slider 60, a second base plate 64 on which the guide rails 62 are fixedly mounted, and an air cylinder 66 fixed to the inside of the casing 20.  Elements 42 and 44 are not themselves disclosed as “a slider” at all, and are further not themselves disclosed as performing the claimed function of “moving” the stocker 38 (i.e., causing the stocker 38 to move) between the claimed positions.  Furthermore, such assertion (i.e., that elements 42 and 44 are the now-claimed “slider”) is further problematic in that claim 1 recites the argued “slider”, and claims 3 and 4, which at least ultimately depend from claim 1, recite that the machine tool “further” comprises “a first slide mechanism…” and “a second slide mechanism…”.  In other words, each of claims 3 and 4 includes the slider of claim 1, and additionally includes the first slide mechanism 42 and the second slide mechanism 44, which is especially unclear given that Applicant is alleging that the slider of claim 1 is the first 42 and second 44 slide mechanisms 
Additionally, on page 6 of the reply filed 1/24/22, Applicant makes a number of assertions about the applied DE ‘285 reference (DE 102016209285), apparently equating a linear guide 25 of the embodiment of Figures 2A-3 of DE ‘285 to the now-claimed “slider”.  However, firstly, such is unclear given that a linear guide 25 is not a “slider” in that it is not something that is itself sliding, nor (additionally/alternatively) is it a “slider that moves” the stocker, i.e., that causes the movement of the stocker.  Attention is directed to the above prior art rejection of claims 1-4 based on DE ‘285, which provides detailed discussion of the structure (27) that is considered, as the claims are best understood in view of the rejections of claims 1-4 based on 35 USC 112(a) and (b), to constitute the claimed “slider” in that it is an object that slides (and it is noted that the present application as originally filed did not provide disclosure of any “slider” that causes movement of the stocker as now claimed), and performs the claimed functions insomuch as the presently-disclosed slider 60 does.
It is noted that at the bottom of page 6 and top of page 7 of the reply filed 1/24/22, Applicant indicates that none of the secondary references (i.e., U.S. Pat. No. 9,616,526 to Sonner et al., U.S. Patent Application Publication No. 2007/0278194 to Hoelsher et al., or U.S. Pat. No. 7,292,910 to Gmeiner) teach the “slider that moves the stocker between a stored location where an entirety of the stocker is stored within the casing of the machine tool and an unstored location where at least a part of the stocker is located external to the casing, wherein when the stocker is at the stored location, and entirety of the slider is stored in the casing” as set forth in claim 1.  However, it is noted that none of the secondary references were relied upon to teach this feature.
Additionally, Applicant has also asserted the following (on page 7 of the 1/24/22 reply):


While such comments are noted, it is noted that such does not appear to be related to any particular piece of claim language that would serve to distinguish the present claims over the applied references.  Attention is directed to the above prior art rejections of claims 1-4 for discussion as to where and how the applied prior art is considered to teach the limitations of the present claims.  
Applicant has additionally asserted (on page 7 of the 1/24/22 reply) that “[A]s noted above, it is respectfully asserted that independent claim is allowable, and therefore it is further respectfully asserted that dependent claims 2-4 are also allowable”.  Likewise, for at least the foregoing reasoning, independent claim 1, as well as dependent claims 2-4 depending therefrom, are rejected, as set forth in detail in the above Office Action.  
Additionally, with respect to any rejections under 35 USC 112(b), while it is noted that some of the amendments filed 1/24/2022 did overcome some of the previous (i.e., as set forth in the Office Action mailed October 22, 2021) rejections under 35 USC 112(b), attention is directed to the above rejections under 35 USC 112(b) for any issues with respect to 35 USC 112(b) that remain (or that were newly created with the 1/24/2022 amendment).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 8, 2022